 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDable to the Board, upon request, payroll and other records, in order to facilitate thechecking of the amount of back pay due.13Because of Respondent's unlawful conduct and its underlying purpose and tend-ency, I find that the unfair labor practices found are persuasively related to otherunfair labor practices proscribed and that danger of their commission in the futureis to be anticipated from the course of the Respondent's conduct in the past.Thepreventative purpose of the Act will be thwarted unless the order is coextensive withthe threat.In order, therefore, to make effective the interdependent guarantee ofSection 7, to prevent a recurrence of unfair labor practices, and thereby to mini-mize industrial strife which burdens and obstructs commerce, and thus effectuatethe policies of the Act, I will recommend that Respondent cease and desist fromin any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Union Industrial Amalgamada Num. 1 is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees at Respondent's Rio Piedras, PuertoRico, plant, including the regular chauffeurs, but excluding office clerical employees,casual truckdrivers, executive, administrative, and professional employees, guards,watchmen, the 4 supervisors and 2 assistants to the manager, and all other super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.3.At all times since February 16, 1953, the Union above mentioned has been,and now is, the exclusive representative of all the employees in the aforesaid unitfor the purpose of collective bargaining within the meaning of Section 9 (a) of theAct.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andisengaged in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.5.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby discouraging membership in the Union aforementioned, Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.6.By failing and refusing on and after March 24, 1953, to bargain collectivelywith the Union aforementioned as the exclusive representative of the employeesin the aforesaid unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act.7.The aforementioned unfair labor practices are unfair labor practices affectingcommerce within the meaning of section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]13F W. Woolworth Oompany,90 NLRB 289.GEO. BYERS SONS, INC.andINTERNATIONAL UNION, UNITED AUTOMO-BILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO).Case No. 9-CA-759. January 25, 1955Decisionand OrderOn May 20, 1954, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and111 NLRB No. 48. GEO. BYERS SONS, INC.305take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices and recommended dismissal of that portion of the complaint.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.The General Counsel and the Unionfiled no exceptions.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,' the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.1.We find, in agreement with the Trial Examiner, that the Re-spondent is engaged in commerce within the meaning of the Act.Unlike the Trial Examiner, however, we do not rely on the fact thatthe Respondent is a franchised automobile dealer.Our assertion ofjurisdiction is based upon the stipulated fact that the Respondent'sCincinnati, Ohio, plant sold and shipped to points outside the Statematerials and goods in excess of $100,000, during 1953.22.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act, by engaging in acts of interro-gation, promise of benefit, and threats of economic reprisal concern-ing the union activities of its employees.'We find that, in the context1 The Respondenthas excepted to the credibilityfindings of the Trial Examiner.TheBoard, however, attaches great weight to thefindings of a Trial Examinerinsofar as theyare basedon demeanor,and accordinglydoes not overrule a Trial Examiner's resolution ofcredibilityexcept where the clear preponderance of all the relevantevidence convinces theBoard that his resolution was incorrectAmerican Snuff Company,109 NLRB 885 Nosuch conclusioniswarrantedin this case,although we do notagreewith the Trial Ex-aminer'scharacterization of Service Manager Buchert's testimony as "bewildering" withregard to a conversation with an employeeWe doagree,however, with the Trial Ex-aminer's findingthat Buchert's testimony was sufficientlyinconsistent to be discredited.2Wilson-Oldsmobile,110 NLRB 534,Hogue and Knott Supermarkets,110 NLRB 5433The Intermediate Report contains certain misstatements or inadvertences,none ofwhich affectsthe Trial Examiner's ultimate conclusionsAccordingly,we note the fol-lowing correctionsThe January 4, 1954, conversation betweenemployeeAndeison andServiceManagerBuchert tookplace during the morning,rather thanin the afternoon,accordingto Anderson's testimonyOnly one of Respondent'sofficials,Buchert,engagedin unlawful actsof interrogation.The recordis not silentas to whetheror not Gutzwillerever received from the Respondent his union initiation fees, which Buchert had promisedto rennbuiseif he helped keep the Union out of the plant. The evidenceshows that Gutz-willer was not reimbursedRelying onGutzwiller's testimony,we find that he paid hisinitiation dues on the morning ofJanuary 5 rather thanon January 6We do not rely on the TrialExaminer's findings that the following conduct was coer-cive :Buchert's statementto O'Dell that "ifwe got a union we probably wouldn't haveany overtime" ; and Byers'statementof January18 referringto the probabilitiesof nego-tiating abonus arrangement with a union.In agreementwith the TrialExaminer, how-ever,we find thatBuchert's statement to employees in the paint shop that the Respondentwould probablyeliminatethe bonus if the employees"did go Union."was coercive, asthis remark was coupled with the additional statement that the Respondent's president"would close up the place before he would let a union come in and run his business " 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Respondent's unfair labor practices, including the discrimina-tory discharge of Butler, the acts of interrogation were coercive.'3.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (3) and (1) of the Act by discriminatorily dis-charging Herman Butler; 5 and that the respondent did not violatethe Act by discharging Frank Kerr.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Geo. Byers Sons, Inc., Cin-cinnati, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of Amer-ica (UAW-CIO), or any other labor organization, by discriminatingin any manner against any of its employees in regard to their hireor tenure of employment or any term or condition of employment.(b) Interrogating or questioning employees concerning their unionactivities, connections, or sympathies in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1) ofthe Act; and threatening to eliminate bonuses and cease operationsif the Union became the employees' representative.(c) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union,United Automobile, Aircraft & Agricultural Implement Workersof America (UAW-CIO), or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or mutual aid or protection, or to refrain from all such activ-4 SeeSeats, fboebuc1itCo , 109 NLRB 632. We do not agree with the Trial Examiner'sfinding that the Respondent also violated the Act by thieatenng to discharge employeeJohn ClattyOn January 7, 1954, the day following the discharge of two employees, asClatty was leaving the shop for lunch. Seivice Manager Buchert called out, "watch itnow, John, I don't want to can you " The Trial Examiner conceded that this remark wasmade "laughingly." but commented, in support of his finding, that many a threat has beenuttered "laughingly "Clatty,who is still employed with the Respondent, testified thatBucliert "more of less said it as a joke I am sure he didn't mean it " Under these cir-cumstances, we do not find the foregoing remark to be coercive5Although we agiee with the Ti ial Examiner that the Respondent's analyses of repairordeis, used by the Respondent in support of its defense to Butler's discharge, disclosedconsiderable omissions and errors, the record does not show, as stated by the Trial Ex-aminer, that one error amounted to as much as $40 on a single repair orderThe recorddoes show, however, that a like amount, $39 51, was admittedly charged against Butleras a "net loss" by not giving hint credit for woik performed on cars for which there wasno charge to the customerThe record further shows that the Respondent admittedlyfailed to credit Butler for $71.35 woith of repairs which was chaiged to customersThe fact that the Respondent's plant was small was not considered in our deteimina-tion that the Respondent had knowledge of Butler's union activities GEO. BYERSSONS, INC.307hies, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findsnecessary to effectuate the policies of the Act :(a)Offer to Herman Butler immediate and full reinstatement tohis former or substantially equivalent position without prejudice tohis seniority or other rights and privileges, and make him whole,in the manner set forth in the section of the Intermediate Report en-titled "The Remedy," for any loss of pay he may have suffered byreason of the Respondent's discrimination against him.(b)Upon request make available to the Board and its agents, forexamination and copying, all payroll and other records necessary toa determination for the amount of back pay due under the terms ofthis Order.(c)Post in conspicuous places at Respondent's plant in Cincin-nati,Ohio, including all places where notices to employees are cus-tomarily posted, copies of the notice attached hereto and marked"Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being duly signed by theRespondent's representative, be posted by it, as aforesaid, immedi-ately upon receipt thereof, and maintained for at least sixty (60) con-secutive days thereafter.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed as to Frank Kerr.MEMBER MURDociK took no part in the consideration of the aboveDecision and Order.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in International Union,United Automobile, Aircraft & Agricultural Implement Workers344056-55-vol. 111-21 - 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDof America (UAW-CIO), or any other labor organization, bydiscriminating in any manner against our employees in regard totheir hire or tenure of employment or any term or condition oftheir employment.WE WILL NOT interrogate or question our employees concerningtheir union activities, connections, or sympathies in a manner con-stituting interference, restraint, or -coercion in violation of Sec-tion 8 (a) (3) of the Act; and threaten to eliminate bonuses andcease operations if the Union becomes the employees' representa-tive.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organi-zation, to form labor organizations, to join or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer to Herman Butler immediate and full reinstate-ment to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges, and makehim whole for any loss of pay he may have suffered as a result ofour discrimination against him.All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will not dis-criminate in regard to the hire or tenure of employment or any termor condition of employment because of membership in or activities onbehalf of any such labor organization.GEO. BYERS SONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed on January 7, 1954, by International Union, United Auto-mobile, Aircraft & Agricultural Implement Workers of America(UAW-CIO),hereincalled the Union, the General Counsel of the National Labor Relations Board, GEO. BYERSSONS, INC.309herein called the General Counsel I and the Board, respectively; by the RegionalDirector for the Ninth Region (Cincinnati, Ohio), issued its complaint dated Feb-ruary 26, 1954, against Geo. Byers Sons, Inc., herein called the Respondent, allegingin substance that the Respondent: (1) By various enumerated acts and statementshad interfered with, restrained, and coerced its employees; and (2) had dischargedHerman Butler and Frank Kerr because of their membership in and activities onbehalf of the Union thereby engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.Copies of thecomplaint, the charge, and the notice of hearing were duly served upon Respondentand the Union.The Respondent duly filed its answer wherein it admitted certain allegations ofthe complaint but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held on March 24, 25, 26, and 27, 1954, atCincinnati, Ohio, before the duly designated Trial Examiner.The General Counsel,the Union, and the Respondent were represented at the hearing by counsel or rep-resentatives.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded all parties.On May3, 1954, the General Counsel and the Respondent filed briefs.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGeo. Byers Sons, Inc., is an Ohio corporation with its principal office and place ofbusiness in Columbus, Ohio, and with places of business in Cincinnati, Ohio, and inLouisville,Kentucky, at each of which it sells and services new and used automo-biles and sells automobile parts.Only the Cincinnati establishment is involved inthis proceeding.Itwas stipulated by the parties, and is here found, that the Cincinnati plant ofthe Respondent sells out of the State of Ohio materials and goods in excess of$100,000 in the past calendar year and that the Columbus, Cincinnati, and Louis-ville locations each import from out of the State of Ohio in excess of $500,000worth of goods and materials.At all times material herein the Respondent has owned and operated the threeestablishments referred to above and the operation thereof, including labor rela-tions, is integrated, determined, and directed by Respondent's principal office atColumbus, Ohio.The Respondent is a franchised automobile dealer for the Chrysler Corporation,Detroit,Michigan, and as such is an integrated part of Chrysler Corporation'snationwide automobile manufacture and sales operations.The Respondent admits and the Trial Examiner finds that the Respondent is en-gaged in commerce within the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aircraft&Agricultural ImplementWorkers ofAmerica (UAW-CIO)isa labor organization admitting to member-ship employees of the Respondent.III.THEUNFAIR LABOR PRACTICESA. The factsFor a period of some 6 years the Respondent had annually paid its employees aChristmas bonus amounting to 15 percent of their yearly earnings up to the sum of$3,000.The payment of these bonuses and the expectation of their continuance wasreferred to by Service Manager Louis Buchert when employing new mechanics, etc.,in his department.However it is quite clear that, while the expectation was stressed,Respondent made no guarantee of the continued payment of such bonuses.Beginning early in December 1953, the Respondent's top management officials atColumbus, Cincinnati, and Louisville began conferring in regard to the bonus to be1This term specificallyincludes thecounsel appearing for General Counsel at thehearing. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid for the year 1953 because of the serious downturn in Respondent'sbusinesssince the previous August.On or about December 10, it was decided that the Re-spondent would pay a 5 percent bonus to those employed 12 months or less, 10 per-cent to those employed 24 months or less, and the regular 15 percent to those em-ployed over 24 months.At Cincinnati,General Manager William C.Byers so in-formed his department heads with instructions for them to pass the word to theiremployees.Acting upon these instructions,Buchert called a meeting in his department andexplained the method by which the 1953 Christmas bonus was to be paid and thereasons therefor.This announcement caused considerable disappointment, if notresentment,among the employees.Mechanic Herman Butler,who had been em-ployed by Respondent on May 28, 1953,complained at the meeting that he "didn'tthink much of the setup."Following this announcement employees of the service department expressedamong themselves their disappointment or resentment at the change in the Christ-mas bonus.Of these employees Butler was probably the most vocal.In fact,Butlertold Buchert sometime thereafter that he"didn't think that was fair to do a manthat way,"and that he felt like quitting.Buchert instructed Butler"to hang on,we would get the thing straightened out."A few days thereafter Butler and Bucherthad a similar discussion at which Buchert told Butler that he thought the mechanicswere entitled to a raise and ended the conversation by telling Butler:"Iwant youto stay."On December 18, 1953,the bonus,as above described,was paid.From that time on there were further discussions among the individual servicedepartment employees about their dissatisfaction over the bonus.Butler was activein these discussions.Sometime just prior to the first of the year the suggestion wasput forward of getting a union in the shop.At lunchtime on January 4, 1954, Butleroffered to get in touch with a union organizer friend of his to a small group ofmechanics includingO'Dell, Frank Kerr, Clatty, Fancher, and Anderson and toget some union cards if they desired to join the Union.Butler urged this courseof action.At noon Butler telephoned Organizer Busch who brought union author-ization cards to Butler that afternoon in the shop.Upon the receipt of these cardsButler informed the employees individually at their places of work that he hadunion cards and would meet with them after work on Deerfield Place, a short streeta block or so from the Respondent's plant where the employees customarily parkedtheir cars.Thismeeting was soon common knowledge in the shop.After work that afternoon the men gathered around a parked automobile onDeerfield Place where Butler had a piece of paper divided down the middle withone side headed"Yes" and the other headed"No" referring to whether the individualsigner was for ["yes"]or against["no"] joining the Union.Fourteen employeessigned the"yes" side while one signed the "no"side.To those employees whowanted to join the Union,Butler gave union cards and informed them that theinitiation fee was $7.50.Some employees paid the initiation fee and signed thecards immediately returning them to Butler.Most of the employees took the cardshome overnight returning them executed to Butler the following morning.Amongothers who signed a card and expressed himself as being for the Union was MechanicFrank Kerr.On the afternoon of January 4, employee Anderson called Buchert to his stall andasked him for a wage increase.Buchert told Anderson that Byers was consideringsuch an increase and then said,"Something damn funny is going on around here"to which Anderson answered, "What do you mean, the Union?" Buchert thereuponinquired: "Do you know who is in back of it?" After Anderson denied such knowl-edge, Buchert replied: "I think I know the one in back of it."Anderson stated thathe was thinking about signing a union card whereupon Buchert advised that Ander-son "would be crazy if [he]signed one." 22 Buchert's testimony regarding this conversation is bewildering.Originally he testi-fied that during the conversation Anderson informed him that all the mechanics werejoining the Union but that he,Buchert, paid no heed to the remark considering it merelyan attempt to "get a raise out of me." Later be implied that nothing was said about theUnion.Yet he testified further that,5 hours afterButler's discharge,he told Byers ofthis conversation with Anderson while suggesting the possibility of union trouble overButler's dischargeHowever Buchert did confirm the fact that this conversation withAnderson occurred on Monday,January 4,when be told Byers on January 6 that the con-versation occurred"a couple of days" before.Buchert gave all the appearances of beinga very unhappy witness while denying this and a number of his antiunion conversations GEO. BYERS SONS, INC.311About 5 p.m. that same day Buchert was talking to some employees in the paintshop and told them that Respondent'swas a good shop without a union,that theRespondent would probably eliminate the bonus if the employees"did go Union"and, further,that he had heard George Byers,president of Respondent,during amanagement meeting state that "he would close up the place before . . . he wouldlet a union come in and run his business."At lunchtime the day after he had signed the union card which he had done onthe very evening of January 4 when Butler handed it to him,employee Wilpers wasasked by Buchert what he thought of the Union.Wilpers answered that he had filledout a union card.Prior to the time of the discharge of Butler on January 6,Buchert and MechanicGutzwiller went out on two road tests together.On these trips Buchert asked Gutz-willer"what was going on up there"and stated that he(Buchert)had heard aunion was trying to start.Buchert argued that the Union was not going to benefitanybody, that the "older men" of whom Gutzwiller was one were going to suffer,and suggested that"ifwe could keep the Union out, why,[Buchert] would give memy money back, whatever I lost for initiation fees." Buchert inquired as to whothe "instigator"of the Union was, then stated that he thought that the instigatorwas Butler and that he"would probably fire Butler,but he would wait to see whatMr. Byers wanted to do." 3Buchert reiterated his statement that Byers would prob-ably "close the place up if a union got in."During another road test,this time with Mechanic John Clatty,Buchert verysignificantly,after bringing up the subject of the Union and arguing that Respondent'semployees did not need a union,remarked to Clatty:"I know all the men who havesigned those cards."Early on the morning of January 6,Gutzwiller returned his executed union cardwith$7.50 initiation fee to Butler at Butler's stall in the service department of theRespondent.At the time of this transaction Buchert was walking down the rampon the outside of the building from Butler's stall and separated therefrom by awindow.Although the transaction was seen by other employees in the service de-partment,Buchert denied having seen it, a denial which the Trial Examiner accepts.At noon,as Butler was punching out to go to lunch leaving a repair job still unfin-ished,Buchert called Butler to his office where he said:"Well, Herman,I am goingto have to let you go . . . well,you are just too slow to be productive for our kindof work."When asked if the discharge had anything to do with the Union, Buchertanswered:"No, nothing about the Union...You are just too slow." Bucherthanded Butler his paychecks.Butler asked if he could see the company books onthe question of his nonproductiveness and Buchert agreed to attempt to secure per-mission for that.But when Respondent's auditor returned from lunch, he refusedto allow Butler to examine the books on the grounds that they were "confidential."Thereafter Butler left the plant.Sometime on the morning of January 6 employee Frank Kerr had a conversationin the shop with the junk man to whom the Respondent sold its scrap material.Asa witness,Kerr described this conversation as follows: "Oh,I didn't say anythingso bad [about Buchert],I don't think....Well, I probably said some things[about Buchert] that I shouldn't have said."The junk man reported to Buchert that Kerr intimated that Buchert was puttingsome of the junk money into his own pocket but that the men were going to "get"Buchert.Upon receiving this information after the meeting with Byers at which thewith various other employees.Hence, his denials were far from convincing and cannotbe credited,both because of his demeanor and because of the inconsistencies in his owntestimony.3 As William Byers was out of town all day on January 5,this statement fixes the dataof this conversation as January 5.Buchert admitted that he offered to repay Gutzwiller the sum of$7.50 which had beenpaid as initiation fee but contended that the conversation occurred many weeks there-after when Gutzwiller was complaining about the enormous doctors' bills be was beingrequired to pay because of the long illness of his daughter.Again the Trial Examiner isunable to credit Buchert's explanation of this conversation.It is true that the General Counsel had to refresh Gutzwiller's recollection from anaffidavit he had given to a Board field examiner on January 11, 1954, before Gutzwillerdefinitely recalled Buchert's statement regarding Butler.Gutzwiller,who was still em-ployed by the Respondent,was definitely a reluctant witness although, in the estimationof the Trial Examiner, an honest one.The Trial Examiner,therefore,credits Gutzwiller'stestimony as found above. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDButler discharge had been decidedupon,Buchert reported this matter to Byers anditwas then decided to discharge Kerr.At approximately 4:45 that evening Buchert informed Kerr that he was being dis-charged that evening on the ground that his work was notgood enough.He wasgiven his paychecks and left the plant.On January 7, the day following the discharges, Butler and Kerr ate lunch withsome of the other mechanicsincludingO'Dell, Anderson, and Clatty at the EdenGrill, which was the regular daily resort of a number of the employees.Sometimeduring the afternoon O'Dell finished up a job and reported to Buchert in his office.Buchert and O'Dell begandiscussingthe advantages and disadvantagesof a union.Buchert told O'Dell that "if we got a union we probably wouldn't have any over-time," the employees would be put on a 40-hour week instead of the 461/2 hours theywere then working, and would "likely" lose the friendship of the shop. Buchert in-formed O'Dell that he knew that Butler and Kerr were over at the Grill for lunchand were instrumental in getting the Union in, that he (Buchert) had "removed twotroublemakers" from the shop, and that he knew that O'Dell hadsigned a unioncard and paid the initiation fee.As Clatty left the shop at lunchtime for the Eden Grill, Buchert called out "laugh-ingly": 4 "Watch it now, John, I don't want to can you."As Anderson returned from lunch at the Grill, Buchert inquired: "Have youbeen over getting briefed by Herman [Butler]?"When Anderson admitted it,Buchert rejoined: "I hope you use your right judgment." In a subsequent conver-sation, Buchert informed Anderson who had signed a card: "I know everyone whosigned a card."On January 8, the Respondent received from the Board copies of the charges filedin the instant case and of a petition for certification filed by the Union the previousday.Also on January 7, the Union wrote the Respondent directly requesting recog-nition as the bargainingagentfor the employees.Respondent contends that thiswas the first information it had regarding the existence of anyunionactivities in itsCincinnati plant.Subsequently the Union requested, and was granted,permissionto withdraw its petition.On the evening of January 18, 1953, after the withdrawal of the petition, Wil-liam Byers caused all the employees of the service department to be assembled andmade a speech to them. In this speech the Respondent reviewed the aboveactions,of the Union stressing the fact that "on January 6, 2days before we received word.that the Union had an interest in trying to organize you people,the employment ofHerman Butler and Frank Kerr was terminated."After reviewing the situation asof that time, Byers continued by arguing thatin a "small,intimate group" such asthe Respondents' there was no need for a union citing various benefits he claimedthe Respondent's employees enjoyed such as being able to report late for duty, notbeing laid off during dull days, being permitted to take time off to see the doctor, etc.,without having their pay docked. Byers then stated: "I'm not sure but I have beentold, and I know it is the way we operated under a union contract in New York"that such privileges would probably have to be revoked undera unioncontract.According to Byers, "after all individual favors or considerations are, to a great ex-tent, done away with [under a union contract] because individual favoritism, as itmight be called, must not be shown, and if it is done for one it must be done for all."Byers then referred to thelargenumber of small loans which the Respondent wasable to make for its employees because "we are a pretty close knit group and ourproblems are pretty much the concern of each other and we're glad to help in anyway we can to ease each other over difficult times and troubles."He then added:"Again, I'm not sure, but under an outside Qrganization contract I don't knowwhether or not this practice could be continued. It might be construed as individualfavoritism." In referring to the Christmas bonus Byers had the following to say:Also talking about money brings up the thought of our yearly bonuses.Ofcourse we do not definitely say that any type of bonus will be paid but the factstill remains that the Byers organization have paid a bonus-and a fairly size-able one-for the past 6 or 7 years.And, in spite of a slight change this pastyear in the overall system of figuring the bonus with the length of service methodused, there were many of you in this room who received a bonus of $475 atChristmas time. I think that this bonus which is equal to about 19 cents anhour throughout the year should be considered when you think about yourhourly income rate in comparison with other dealerships and compared to anyincome that might be negotiated with an outsideorganizationthat you might* On cross-examination Clatty, who was still employed by Respondent, testified that theremark was made "laughingly."Many a threat has been uttered "laughingly." GEO. BYERS SONS, INC.313possibly elect to represent you. I do not believe in the final analysis that thistype of bonus could be negotiated into any contract.Byers concluded his speech by acknowledging that he thought there was a need forunion organization in a large concern of 5, 10, or 15,000 employees but not in a"small, intimate group such as ours" and by assuring the employees that, if they feltdifferently about the need for organization, "no one-either inside or outside theCompany-has the right to threaten or coerce you for or against."B. Conclusions1.Interference, restraint, and coercionHaving resolved the credibility questionsagainst Buchert for reasonsstated hereto-fore, the sole questionremainingiswhether or not thestatementsfound to have beenmade by Buchert and Byers above constitute interference, restraint, and coercion.Interrogation by employers of the employees as to their union membership or sym-pathies especially during the early organizational stages is almost universally heldwithout more to be in violation of Section 8 (a) (1). In this case its coercive naturewas heightened by further inquiries by responsible respondent officials as to who the"instigator" of the organizational move was, and by the insistence of Buchert, whetheror not he was telling his listeners the truth, that he "knew" the instigator and all theemployees who had signed union cards.The implication as to the dangers to suchemployees' tenure of employment from Buchert's remarks and inquiries in this caseis soclear as not to require discussion.However, when coupled with Buchert'sthreat to discharge Butler as the "instigator" of the movement, the aboveinquiriesand statements become pure threats of reprisal against any employee engaging inconcerted or union activities and thus a clear violation of Section 8 (a) (1) of theAct.That these threats succeeded in their purpose of coercing the employees isobvious both from Anderson's testimony at the hearing that he wished he had "neverheard" of the Union and by the patent reluctance of the employees still employedby the Respondent to testify fully and freely.Buchert's offer to reimburse Gutzwiller the amount Gutzwiller had paid for initi-ation fees if he helped keep the Union out of the plant amounts to no less than a"promise of benefit" to the employee to assist Respondent to prevent the organiza-tionalactivities of the employees thus clearly violating Section 8 (a) (1) of the Act.The fact that Gutzwiller may never have received the promised $7.50, as implied inthe Respondent's brief,5 would merely amount to a compounding of the originaloffense.The threat by Buchert to discharge Clatty is made no less offensive by the fact thatitwas "laughingly" made or that Clatty was not coerced by it for it is now clear thatto be violative of the Act the coercion need not be successful.The statements made by the Respondent's officials to the effect that, if the Unioncame in, the plant would close down, that hours would probably be reduced to 40instead of 463/ and that the small loans and Christmas bonuses might be discon-tinued because of that fact were clearly intended as threats of reprisal for any unionactivity by the employees and as such are violations of Section 8 (a) (1) of the Act .62.Herman ButlerThe facts prove beyond peradventure of a doubt that Herman Butler was boththe instigator of the concerted activity and the organizer of the union organizationalattempt caused by the employees' dissatisfaction over the change in the Christmasbonuses paid in 1953.Nor can there be any question but that he was dischargedwithin 2 days after he had secured, distributed to, and received from the interestedemployees their initiation fees and executed union cards.On the surface at least,the facts above found indicate quite clearly that Butler was discharged in retaliationfor his activity on behalf of the Union.But the Respondent argues vigorously that the discharge of Butler could not havebeen discriminatory because (1), the sole reason for Butler's discharge was economic,i.C.,Butler was the least productive mechanic in the service department; and (2) theRespondent had no knowledge of any union or concerted activities by Butler untilS The evidence is silent on the question of such payment.ON. L. R. B v. Late Chevrolet Co., Inc.,211 F. 2d 653 (C. A.8) ; N. L. R. B. v. aeigyCompany, Inc.,211 F. 2d 553 (C. A. 9). 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome 3 to 5 hoursafterButler had been discharged.A little analysis of the testi-mony introduced in theinstantcase forces the Trial Examiner to the conclusion thatneither of these contentions is sound.Regarding the alleged economic basis for the discharge of Butler, Buchert andWilliam Byers both testified that Byers held meetings with his supervisorypersonnelon December 24 and December 30, at which Byers reviewed the worsening economicsituation of the Respondent and urged his department managers to figure out waysand means to eliminate the "fat" from Respondent's operations. In the course ofeach of thesemeetingsByers reviewed the personnel of the departments, during whichthe name of Butler was mentionedin passingamong a number of others. The evi-dence indicates that, until January 4, these comments had been largely compli-mentary to Butler.According to this evidence, on January 4, Byers insisted thatBuchert submit recommendations for reducing costs in his department and instructedhim to prepare from the Respondent's work orders a comparison of the productive-nessof the various mechanics in the service department.According to the testimonyof Buchert, he made such a study on the evening of January 4 from the multitude ofwork orders available for the month of December and was "very much surprised to.find that Herman was as actually slow as showed up on this record that I made."As found heretofore, Byers was out of town all day Tuesday, January 5, returning to.the plant "around 9 o'clock on the morning of January 6," which was described byBuchert as "kind of early for him to get in, and I was kind of surprised."Upon ar-rival, according to the testimony of Byers and Buchert, a conference was held be-tween them at which it was decided to discharge Butler because of his alleged non-productivity.If true, thisexplanationwould appear to negate the idea that the discharge wasdiscriminatory.At the earlymorningmeeting of January 6, Byers had before himthe analysis made by Buchert.Regarding this analysis Byers himself testified:"Frankly, I thought Mr. Buchert may have made a mistake and I asked Mr. Conlybecause he is an auditor to double check to be sure that all of the repair order num-bers had been included."Obviously at the time Butler was discharged Byers did notbelieve the economic data submitted.Conly's so-called analyses were not submitteduntil days after the discharge and hence could have played no part therein.Cer-tainly Byers did not discharge Butler on the basis of figures he did not believe.The handwritten analysis of Buchert's which Byers feared was inaccurate was notproduced at the hearing having been lost or destroyed. If, however, it was no more-accurate than the analyses made by the auditor, Conly, Byers' fears regarding its ac-curacy were well-founded.Conly's analysis of the work done by Butler for themonth of December purported to show that Respondent had paid Butler the sum of-$318.40 in wages while collecting only $284.29 from customers for Butler's labor.However a short comparison of the Conly analysis of Butler's record with the orig-inal repairorders disclosed so many omissions and errorsamountingto as much as$40 on a single repair order with each omission and error without exception redound-ing to the discredit of Butler as to render the analysis valueless.Respondent also attempted to show that Butler's discharge was only a part of Re-spondent's general retrenchment policy covering all the various departments.Thatthis was not so is to be clearly seen from the fact that about February 1, Respondenthired a new mechanic and that it was only after that event when Respondent let somefive employees throughout the whole plant go in this retrenchment plan.Thus-Butler was dicharged a full month before the retrenchment plan went into effect and,therefore, was no part thereof.Hence it is clear, and the Trial Examiner finds, that Butler was not discharged foralleged nonproductiveness nor as part of a general retrenchment policy as claimed byRespondent.As to Respondent's further contention that it knew nothing of any concerted orunionactivities until after Butler's discharge, this contention just does not accordwith the facts.Having for reasons stated heretofore resolved the credibility ques-tion regarding Buchert's many antiunion conversationsagainstBuchert's denialsthereof, it is clear that Respondent through Buchert knew of the existing unionactivities and particularly claimed to know that Butler was the "instigator" of thoseactivities at least as early as January 4.This same findingas to Respondent'sknowledge would have had to be made regardless of which way credibility wasresolved for Buchert admitted that he told Byers on January 6 about a conversationon unionactivities in the plant he had had with employee Anderson on January 4.In additionboth Buchert and Byers acknowledged that Buchert had reported the-employees'dissatisfaction over the Christmasbonusmatter as early as the middle of-December.Hence Buchert clearly knew of Butler's activities and just as clearly-consideredthem sufficientto cause Butler's discharge if Byers would consent. GEO. BYERS SONS, INC.315There is no direct evidence that Byers knew of these union activities until 3 or 5p. in. January 6 after the discharge of Butler.However Byers prided himself uponthe daily close, intimate touch he maintained with the individual employees. Inas smalland compactan organizationas Respondent's service department wherethe service manager, as well as Byers, were in dailyintimatecontact with the indi-vidual employees atall times,itwould be difficult, if not impossible, for any organ-izationalactivities to go unnoticed as claimed by Respondent.In view of Buchert's statement of January 5 that he was probablygoingto dischargeButleras the "instigator" of the organizational attempt "but would waitto seewhat Mr.Byers wanted to do," it strains credulity to believe that Buchert failed to mentionButler'sunionactivities to Byers in their early morning meeting when he and Byersdetermined on the discharge but, instead, waited, contrary to his expressed plans andfor reasons unknown, until after working hours that day to express his fears thatButler'sdischarge might be construed as resulting from his union activities of whichBuchert acknowledged he had known for at least 2 days.Furthermore the precipitous nature of the Butler discharge on January 6 adds tothe necessity for disbelieving Respondent's contention.There was nothing in theeconomic situation requiring precipitous action.Byers admittedly disbelieved theeconomic data supplied and had ordered the auditor to prepare a new and correctanalysis, an analysis supplied days after the determination for which it was sup-posedly being prepared. Indeed, as the retrenchment policy was not put into effectuntil after February 1, it is obvious that the need for retrenchment was not so imme-diate as to require Butler's discharge before the alleged basis therefor could even beprepared.On the other hand the union organizational activities were known to berequiring present and immediate action on Respondent's part if it were to be success-fully stopped.Respondent took that action hastily.The inference is irresistible-that Byers also knew of Butler's union activities.Thus by a process of elimination the Trial Examiner is forced to the conclusionthat the Respondent discharged Butler on January 6, 1954, because he was theinstigator of the union activities in the plant-even as Buchert had threatened the daybefore.Therefore the Trial Examiner finds that by such action the Respondent vio-lated Section 8 (a) (3) and (1) of the Act.3.Frank KerrThe case of Frank Kerr differs somewhat from the above even though he wasclassed as 1 of the 2 "troublemakers" by Buchert after the discharges of January 6.Kerr's work had been criticized frequently and quite vehemently, as he himselfadmitted, for a considerable period of time both because of the dirty condition in whichhe frequently left the car upon which he had been working and also because of hissloppy workmanship causing "comebacks," a term denoting the return of an auto-mobile by its owner because of the unsatisfactory nature of the repair work donethereon.Such occurrences do not enhance a business' good will. In fact, Bucherthad been unhappy about the reemployment of Kerr a year and a half before thetime here under discussion following a previous resignation.However, the fact re-mains that for the following year and a half the Respondent was apparently at leastsufficiently satisfied to retain Kerr in its employ despite these numerous criticisms.The facts show that Kerr was, like practically all the other employees in the servicedepartment, in favor of the Union.However he was rather inactive on its behalf-although he did make a telephone call to a fellow employee at the plant on behalf ofthe Union.He could hardly be classed as a leader in the movement.But the main differences in this case from that of Butler's is exemplified by the factthat Buchert and Byers held their alleged "retrenchment" meeting of January 6 anddecided to discharge Butler-for union activities as found above-but, if the questionarose, not to discharge Kerr.Subsequent to the decision to discharge Butler, Buchertreturned to Byers' office demanding the dismissal of Kerr for having made at least in-discreet accusations against Buchert to the junk man, an indiscretion acknowledgedby Kerr.According to Byers, this conversation was "the straw that broke the camel'sback."Itwas agreed between Byers and Buchert that Kerr would be terminated atthe end of the day due to a job he was then working on.Thus, if the Respondent believed that Kerr, like Butler, was active on behalf of theUnion, it appears that Byers and Buchert decided not to discharge him for suchactivity at their early morning meeting at which they did decide to discharge Butler.Later that morning they did decide to discharge Kerr but for a totally distinctreason, to wit, the accusations against Buchert made in Kerr's conversation with thejunk man.A discharge for such a reason is not an unfair labor practice. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of Herman Butler on January 6, 1954, by discharging him,the Trial Examiner will recommend that the Respondent offer to Herman Butlerimmediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered by reason of said discrimination by pay-ment to him of a sum of money equal to that which he would have earned as wagesfrom the date of the discrimination against him to the date of the offer of reinstate-ment less his net earnings during such period, in accordance with a formula set forthin F.W. Woolworth Company,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed by theRespondent in the instant case are such as to indicate an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the inter-dependent guarantees of Section 7 of the Act, thereby minimizing industrial strife,which burdens and obstructs commerce, and thus effectuate the policies of the Act,itwill be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers of America (UAW-CIO) is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discharging Herman Butler on January 6, 1954, thus discriminating in re-gard to hire and tenure of employment of said Herman Butler thereby discouragingmembership in International Union, United Automobile, Aircraft & Agi iculturalImplement Workers of America (UAW-CIO), the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) and(1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting colli-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent committed no unfair labor practice by discharging Frank Kerron January 6, 1954.[Recommendations omitted from publication.]BROADCASTERS OFBURBANK, INC. D/B/A RADIO STATIONICBLAandLOCAL45,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, PETITIONER.Case No. 21-RC-2999.January 26,1955Decision and Order Denying Motion to Set Asideand Nullify CertificationOn April 20, 1953, pursuant to a consent mail ballot election con-ducted by the Board, the Petitioner was certified as bargaining repre-111 NLRB No. 51.